SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

499
KA 12-01267
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ARMANDO R. TORRES, ALSO KNOWN AS “MONDO,”
DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Sheila A.
DiTullio, J.), rendered June 28, 2012. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of robbery in the first degree (Penal Law §
160.15 [3]). We reject defendant’s contention that County Court
abused its discretion in denying his motion to withdraw his plea
without a hearing (see People v Merritt, 115 AD3d 1250, 1250-1251; see
generally People v Mitchell, 21 NY3d 964, 966). Defendant’s belated
and unsupported claims of innocence and coercion were insufficient to
justify a hearing (see People v Sparcino, 78 AD3d 1508, 1509, lv
denied 16 NY3d 746). We reject defendant’s further contention that
his plea was jurisdictionally defective. Defendant pleaded guilty to
the crime charged in the indictment (cf. People v Castillo, 8 NY3d
959, 960-961) and, by his guilty plea, defendant forfeited any
challenge to the alleged amendment of the indictment (see People v
Martinez, 52 AD3d 68, 71, lv denied 11 NY3d 791). Defendant’s valid
waiver of the right to appeal precludes review of the factual
sufficiency of the plea allocution and forecloses defendant’s
challenge to the severity of his sentence (see People v Talley, 112
AD3d 1347, 1347; People v Nash, 38 AD3d 684, 684, lv denied 9 NY3d
848). While defendant’s contention that his plea was not voluntary
survives the waiver of the right to appeal and was preserved by his
motion to withdraw his plea, we conclude that the contention is
without merit inasmuch as it is belied by the record
                                   -2-                  499
                                                  KA 12-01267

(see Merritt, 115 AD3d at 1251).




Entered:   May 2, 2014                   Frances E. Cafarell
                                         Clerk of the Court